ACCEPTED
                                                                                                    01-15-00239-CR
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              11/23/2015 3:25:52 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                   No. 01-15-00239-CR
                                   No. 01-15-00240-CR
                                                                                FILED IN
                               In the                                    1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                         Court of Appeals                                11/23/2015 3:25:52 PM
                              For the                                    CHRISTOPHER A. PRINE
                      First District of Texas                                     Clerk
                            At Houston
                    
                     Nos. 1423701, 1423702
                    In the 185th District Court
                     Of Harris County, Texas
                    
                    OSCAR RENE RIVERA
                             Appellant
                                 V.
                    THE STATE OF TEXAS
                              Appellee
                    
  STATE’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

       THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief and in its motion, would show

the Court the following:

           1. The State charged the appellant with indecency with a child and

              sexual assault of a child, and the jury found the appellant guilty (1 CR

              14, 100; 2 CR 17, 110; 4 RR 93).1 For indecency with a child, the trial

              court sentenced him in accordance with the jury’s verdict to ten years

1
 Due to there being two separate cases, the clerk’s record for trial court cause number 1423701
will be referred to as “1 CR” and the clerk’s record for trial court cause number 1423702 will be
referred to as “2 CR.”
in the Texas Department of Criminal Justice, Institutional Division

probated and a $10,000 fine probated (1 CR 119; 5 RR 7). For sexual

assault of a child, the trial court sentenced him in accordance with

the jury’s verdict to eight years in prison in the Texas Department of

Criminal Justice, Institutional Division (2 CR 124; 5 RR 7). The trial

court granted the State’s motion to cumulate the sentences (1 CR 122;

5 RR 10). The appellant gave timely notice of appeal, and the trial

court certified that he had the right to appeal (1 CR 88, 129-30; 2 CR

101, 130-31). The State’s brief is due on November 23, 2015. This is the

State’s second request for an extension. The following facts are relied

upon to show good cause for an extension of time to allow the State

to file its brief:

a. The record in this case is over forty-three megabytes in length split
   over seven volumes and will take some time to process. The
   appellant brings two points of error.

b. The undersigned attorney was involved in completing the
   following written appellate projects since the appellant filed his
   brief:

     (1)      Alfredo Lara v. The State of Texas
              01-15-00472-CR
              Brief Filed September 24, 2015
     (2)      Tyran Riley v. The State of Texas
              14-15-00081-CR
              Brief Filed October 6, 2015
        (3)     Christian A. Norris v. The State of Texas
                01-15-00484-CR, 01-15-00485-CR
                Brief Filed October 13, 2015
        (4)     Juan Jose Quintero v. The State of Texas
                14-15-00252-CR
                Brief Filed October 27, 2015
        (5)     Edgar Gutierrez v. The State of Texas
                01-15-00490-CR
                Brief Filed November 12, 2015
        (6)     Rodney Sewell v. The State of Texas
                14-15-00216-219-CR
                Brief Due November 23, 2015
        (7)     Darrell D. Broussard v. The State of Texas
                01-15-00628-CR
                Brief Due December 10, 2015
        (8)     Miguel Gomez v. The State of Texas
                01-15-00179-CR
                Brief Due December 14, 2015
        (9)     Corey Douglas-Myers v. The State of Texas
                01-15-00610-CR
                Brief Due December 20, 2015

    c. The undersigned attorney also had oral argument in the
       Fourteenth Court of Appeals on Thursday, October 29
       regarding Odel Allen v. The State of Texas, 14-14-00708-CR.

    d. The undersigned attorney also had oral argument in the
       Fourteenth Court of Appeals on Tuesday, November 10
       regarding Larry Torres v. The State of Texas, 14-15-00155-158-
       CR.


Consequently, the undersigned attorney has been unable to
complete the State’s reply brief in this case in the time permitted
despite due diligence, and the requested extension of time is
necessary to permit the undersigned attorney to adequately
investigate, complete, and file the State’s appellate brief for this
cause. The State’s motion is not for purposes of delay, but so that
justice may be done.
WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.

                                                    Respectfully submitted,

                                                    /s/ Katie Davis
                                                    KATIE DAVIS
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    Davis_Katie@dao.hctx.net
                                                    TBC No. 24070242
                          CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Randall Ayers
PO Box 1569
Houston, TX 77251-1569
(281) 493-6333/o
(281) 493-9609/f
rjayers@comcast.net




                                                 /s/ Katie Davis
                                                 KATIE DAVIS
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242

Date: November 23, 2015